Action for judgment directing that covenants contained in the original deed and in subsequent deeds be specifically enforced; adjudging that Manhattan Beach Estates dedicated certain eight-foot strips of land to carry out the purpose of the easements and held the mere naked title as trustee; that the conveyances of the strips to construction companies are invalid; that since the conveyance of the strip to Algon Realty Corporation is invalid, the land on Oriental boulevard between Beaumont and Coleridge streets, upon which the Algon apartment house is built, cannot be considered as one block; that, because of the requirement that an owner cannot build on a comer plot more than fifty per cent of the area of the plot, the apartment house is a violation under the zoning law; that the sales of parts of strips to large numbers of grantees violate the easement rights of various owners of land adjacent to the strips; and directing that defendant the City of New York be restrained from granting permits to connect the apartment houses with the lateral sewers. Judgment dismissing the complaint on the merits unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ. [166 Misc. 177.]